Prospectus PRWCX May 1, 2011 T. Rowe Price Capital Appreciation Fund A relatively conservative stock fund seeking long-term capital appreciation. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Capital Appreciation Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 18 Account Maintenance and Small Account Fees 21 3 More About the Fund Organization and Management 23 More Information About the Fund and Its Investment Risks 25 Investment Policies and Practices 29 Disclosure of Fund Portfolio Information 36 Financial Highlights 36 4 Investing with T. Rowe Price Account Requirements and Transaction Information 39 Opening a New Account 40 Purchasing Additional Shares 43 Exchanging and Redeeming Shares44 Rights Reserved by the Funds 46 Information About Your Services47 T. Rowe Price Brokerage 49 Investment Information50 T. Rowe Price Privacy Policy 52 SUMMARY Investment Objective The fund seeks long-term capital appreciation by investing primarily in common stocks. It may also hold fixed income and other securities to help preserve principal value. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee s 0.60% Distribution and service (12b-1) fees 0.00% Other expenses 0.12% Acquired fund fees and expenses 0.01% Total annual fund operating expenses 0.73% Fee waiver/expense reimbursement 0.01%b Total annual fund operating expenses after fee waiver/expense reimbursement 0.72%c a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. b T.
